


110 HR 7161 IH: To transfer the currently terminated FERC licenses for

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7161
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To transfer the currently terminated FERC licenses for
		  Projects numbered 10822 and 10823 and reinstate them to the Town of Canton,
		  Connecticut, and for other purposes.
	
	
		1.Reinstatement and transfer of
			 the licenses for FERC Project No. 10822 and Project No. 10823Notwithstanding section 8 of the Federal
			 Power Act (16 U.S.C. 801) or any other provision of that Act, the Federal
			 Energy Regulatory Commission shall, not later than 30 days after the date of
			 enactment of this Act, reinstate the licenses for projects numbered 10822 and
			 10823 and transfer the licenses for such projects to the Town of Canton,
			 Connecticut.
		
